DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9,14,17,19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/14/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10, 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10, 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  claims lack process steps, and only recite an intended use.
Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-12 and 15 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lin et al, (US 2018/0345227) with evidence from Venault et al, “Designs of Zwitterionic Interfaces and Membranes,” Langmuir 2019 (applicant-submitted).
	At the outset, “permeate-facing surface configured to suppress scale formation and low-surface tension compounds from wicking and fouling the membrane” and “feedstock-facing surface configured to prevent foulants from depositing on and adsorbing to the membrane” are functional language and intended use, and therefore do not further limit the product claims.
	Lin teaches a membrane having a top and a bottom (abstract); the membrane having Janus top hydrophilic/oleophobic and Janus bottom omniphobic portions as shown in figures 6 and 9-12. The membrane is made of electro-spun PVdF (among others).  The omniphobic surface has silica nanoparticles and The hydrophilic or oleophobic surface is zwitterionic  – see CTS/PFO antifouling skin layer in [0107].  The omniphobic layer has silica nanoparticles [0055] as in claim 3, coated with anionic surfactants (negatively charged: [0061]) and FDTS as in claim 4: see [0055], [0059] - [0061]. It can also have cationic surfactants – positively charged as in claim 5 – see [0061]. Claim 6: Cetyl-trimethylammonium chloride – [0009]. The details of claim 11 and 12 are included in this paragraph.
	Regarding the zwitterionic co-polymer for the oleophobic surface, Lin teaches the CTS/CFO, which forms a zwitterionic polymer coating, but one could argue that it is not a copolymer. However, such co-polymer coating is known in the art as taught by Venault in “Zwitterionic membranes for wastewater treatment.” It would have been obvious to one of ordinary skill to use the teaching of Venault in Lin for the further advantages Venault teaches.
Claims 10, 15 and 18: while claimed as a process, the claims only recite an intended use, and the membrane in Lin is intended for membrane distillation (abstract). Distilling wastewater in [0002].

Allowable Subject Matter
	Claim 16 is allowed. 
Claims 7,8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The poly(glycidyl methacrylate-sulfobetaine methacrylate) as the zwitterion co-polymer in the membrane of claim 1 is novel and unobvious over the prior arts. The closest prior art that teaches a similar generic copolymer is Venault et al, “Designs of Zwitterionic Interfaces and Membranes,” Langmuir 2019. This NPL does not give the specific copolymer claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRISHNAN S MENON/Primary Examiner, Art Unit 1777